Dismissed and Memorandum Opinion filed April 20, 2006








Dismissed and Memorandum Opinion filed April 20, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00198-CV
____________
 
IN THE INTEREST OF Z.P.,
A CHILD
 
 

 
On Appeal from the
328th District Court
Fort Bend County,
Texas
Trial Court Cause No.
05CV140617
 

 
M E M O R A N D U M   O P I N I O N
The trial court signed a final order,
terminating appellant=s parental rights on October 24,
2005.  In January and February 2006,
appellant filed in the trial court motions to dismiss the petition of the Texas
Department of Family and Protective Services under section 263.401 of the
Family Code.  Because a final order had
already been signed, the trial judge notified appellant by letter, dated
February 20, 2006, that a final order had been signed on October 24, 2005, and
denied appellant=s request for a hearing on the
motions.  On February 27, 2006, appellant
filed a ANotice of
Interlocutory Accelerated Appeal,@ which states that
appellant is appealing a AFebruary 22, 2006 Order implicitly
denying [appellant=s] motion seeking relief pursuant to
V.T.C.A. Family Code ' 263.401.@  




The record reveals no appealable orders
signed on February 22, 2006.  The trial
court advised appellant by letter dated February 20, 2006, that appellant=s motions were
denied, but this letter ruling on the motions is not an appealable order or
judgment.
On March 14, 2006, notification was
transmitted to all parties of the Court=s intent to
dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a).  Appellant=s response fails
to demonstrate that this Court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered
dismissed.
 
PER CURIAM
 
Judgment
rendered and Memorandum Opinion filed April 20, 2006.
Panel consists
of Justices Anderson, Edelman, and Frost.